                                                                                 FILED
                  IN THE UNITED STATES DISTRICT COURT                             MARO 3 2020
                      FOR THE DISTRICT OF MONTANA
                                                                               Clb~' U.S. District Court
                           MISSOULA DIVISION                                      rstnct Of Montana
                                                                                      Mieeoufa


 SHEENA LABRECHE,                                       CV 19-203-M-DWM

                      Plaintiff,

 vs.                                                            ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY;
CORPORATIONS A, B, AND C; and
JOHN DOES 1 THROUGH 10,

                          Defendants.


       Defendant Mountain West Farm Bureau having moved unopposed to

remand this case to state court,

       IT IS ORDERED that the motion (Doc. 9) is GRANTED. This matter is

REMANDED to the Montana Fourth Judicial District Court, Missoula County.

The preliminary pretrial conference set for April 29, 2020, is VACATED. The

Clerk of Court is dire,      to transfer the file to the state court and clos this case.

       DATED thisL         day of March, 2020.



                                          --------=-~....I.....U----1-----     ' ~-:;.'f' />. M.
                                                                     District Judge
                                                                ct Court
